Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 3, 6, 7, 8, 9, 11, 15, 17, 18, 19, 20, 22, 23, 24, 26, 27, 29 and 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 11, 15, 17, 18, 19, 24, 26, 27, 29 and 36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Garvey (US 2017/0249763 A1).
As to claims 1, 17 and 36, Garvey teaches a method for enabling allocation of resources for a plurality of hosts, the method being performed by a server and comprising:
identifying a service running on one or more of the plurality of hosts (Analytic services 230 include a set of services that may be invoked to process time series data. Analytic services 230 may be executed by one or more of hosts 210a to 210n or by one or more separate hosts, such as a server appliance. Analytic services 230 generally comprise collection logic 232, seasonal pattern identification logic 234, seasonal pattern classification logic 236, and summary generation logic 238. Each logic ; 
determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts (the application generates a summary that identifies one or more stretches of time that belong to the particular class such that the one or more stretches of time span the sub-periods corresponding to the first set of instances and at least one sub-period corresponding to at least one instance in the second set of instances. At block 110, the application outputs the summary for the particular class by performing one or more of storing the summary in non-volatile storage, providing the summary to a separate application, or causing display of the summary to an end user, paragraph [32]; the time series data is preprocessed by generating blocks of data, where each block of data represents one seasonal period or sample of a season within the time series and includes data from the time series that spans a time period of the seasonal duration. As an example, if a time series includes data spanning twenty-five weeks and the length of a season is one week of time, then the time series data may be chunked into twenty-five blocks, where the first block includes data points collected during the first week, the second block data points collected during the second week, paragraph [67]-[62]; In order to characterize a class of seasonal pattern that may exist in a time series, a summary may identify one or more stretches of time that are associated with the class, paragraph [30]); and
storing the identified service together with the determined stretch factor (Analytic services 230 include a set of services that may be invoked to process .

As to claims 2 and 18, Garvey teaches extracting host load data directly from the plurality of hosts, the host load data being related to the identified service (analytic services 230 include a set of services that may be invoked to process time series data. Analytic services 230 may be executed by one or more of hosts 210a to 210n or by one or more separate hosts, such as a server appliance. Analytic services 230 generally comprise collection logic 232, seasonal pattern identification logic 234, seasonal pattern classification logic 236, and summary generation logic 238. Each logic unit implements a different functionality or set of functions for processing time series data, paragraph [41]).

a stretch of time for a particular seasonal class may be identified by merging adjacent instances of a season that share the same class, paragraph [31]). 

As to claims 11, Garvey teaches predicting a load pattern for a service, utilizing the trained classifier (Predictive models such as triple exponential smoothing are primarily focused on generating forecasts about future events. While the Holt-Winter additive and multiplicative models take into account seasonal indices to generate the forecast, these models provide limited information on any seasonal patterns that may exist in the time series data. In particular, the seasonal indices represented by equations (3) and (7) are typically implemented as internal structures that operate within the bounds of the forecasting models to which they are tied. As a result, the seasonal data output by these formulas does not lend itself to meaningful interpretation in contexts outside of the specific forecasting models for which the seasonal data was generated. Further, the end user may have little or no underlying notion of any seasonal data that was used in generating a forecast, paragraphs [8]; [48]).

As to claim 15, Garvey teaches the plurality of hosts are a plurality of virtual hosts, and the allocation of resources is an allocation of virtual resources (series data that may be monitored within the environment may include, without limitation, .

As to claim 29, Garvey teaches wherein the plurality of hosts are a plurality of virtual hosts, and the allocation of resources is an allocation of virtual resources (series data that may be monitored within the environment may include, without limitation, database logons, database active sessions, database transaction response times, the number of HTTP requests, host disk input/output operations, virtual machine heap usage, host machine memory usage, paragraph []),  and the host load data is physical host load data (a set of time series data is retrieved or otherwise received by an application executing on one or more computing devices, paragraph [32]).

As to claims 8 and 24, Garvey teaches the stretch factor is determined by both comparing the identified load pattern with similar load patterns and comparing similar load patterns with the identified load pattern (temporally adjacent blocks of the seasonal duration are overlaid, and the overlapping signals of time series data are compared to determine whether there is a strong correlation between the two functions, paragraph [48]).

As to claim 19, Garvey teaches caused to: determine (S120) a load pattern for the identified service from the extracted host load data; and compare (S130) the determined load pattern with similar temporally adjacent blocks of the seasonal duration are overlaid, and the overlapping signals of time series data are compared to determine whether there is a strong correlation between the two functions, paragraph [48]).

As to claim 27, Garvey teaches  predict (S170) a load pattern for a service, utilizing the trained classifier predicting a load pattern for a service, utilizing the trained classifier (Predictive models such as triple exponential smoothing are primarily focused on generating forecasts about future events. While the Holt-Winter additive and multiplicative models take into account seasonal indices to generate the forecast, these models provide limited information on any seasonal patterns that may exist in the time series data. In particular, the seasonal indices represented by equations (3) and (7) are typically implemented as internal structures that operate within the bounds of the forecasting models to which they are tied. As a result, the seasonal data output by these formulas does not lend itself to meaningful interpretation in contexts outside of the specific forecasting models for which the seasonal data was generated. Further, the end user may have little or no underlying notion of any seasonal data that was used in generating a forecast, paragraphs [8]; [48]); and/or remove stored load patterns when obsolete.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763) in view of Divakaran (US 2004/0085339 A1).
As to claims 7 and 23, Garvey does not wherein the stretch factor is determined by Dynamic Time Warping (DTW). However, Divakaran teaches wherein the stretch factor is determined by Dynamic Time Warping (DTW) (Dynamic time warping (DTW) is used to " stretch" and "compress" time, within certain limits, to allow for a good alignment between similar segments of the video having  different lengths of time, paragraph [476]-[48]).
	It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of stretch factor is determined by Dynamic Time Warping (DTW) as taught by Divakaran into to Garvey to allow the number of processing steps can be reduced to increase the efficiency.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763 A1) in view of Shen (US 2004/0221322 A1).
As to claims 6 and 22, Garvey does not teach the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length. However Shen teaches (the process begins at block 302 where the time series data is chunked into blocks of the seasonal duration. As an example, if attempting to detect weekly patterns, then each block of data may include data points that were .
Garvey does not teach wherein the first time series and the second time series have the same key characteristics. However, Shen teaches wherein the first time series and the second time series have the same key characteristics (content analysis of the video content indicates that there is a long series of similar key-frames (e.g., 101a) in a video sequence (e.g., a video sequence that shows an individual standing in a single location giving a lecture before a static background), paragraph [57]).
	It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length as taught by Shen into to Garvey to allow presenting dynamic video content on devices such as mobile devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763 A1) in view of Lehtiniem (US 2018/0173400 A1)
As to claim 20, Garvey do not teach the compare comprises calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT). However, Lehtiniem teaches the compare comprises calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT) (Dominance change frequency indicates how frequently dominance changes and may be calculated, for example, using a periodicity analysis in which a Fast-Fourier Transform (FFT) is applied to the varying dominance 192 to 
	It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT) as taught by Lehtiniem into to Garvey to allow effectively display on dominant frequencies respective media content for selection.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195